American Century Asset Allocation Portfolios, Inc. Prospectus Supplement LIVESTRONG® Income Portfolio ¡ LIVESTRONG® 2015 Portfolio LIVESTRONG® 2020 Portfolio ¡ LIVESTRONG® 2025 Portfolio LIVESTRONG® 2030 Portfolio ¡ LIVESTRONG® 2035 Portfolio LIVESTRONG® 2040 Portfolio ¡ LIVESTRONG® 2045 Portfolio LIVESTRONG® 2050 Portfolio Supplement dated March 8, 2010 ¡ Prospectus dated March 1, 2010 The following replaces the entry for the A Class in the LIVESTRONG Income PortfolioAnnual Total Returns table on page 4. For the calendar year ended December 31, 2009 1 year 5 years Since Inception Inception Date A Class(1) Return Before Taxes 9.47% 1.66% 2.69% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. The following replaces the entry for the A Class in the LIVESTRONG 2015 PortfolioAnnual Total Returns table on page 9. For the calendar year ended December 31, 2009 1 year 5 years Since Inception Inception Date A Class(1) Return Before Taxes 11.20% 2.00% 3.38% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. The following replaces the entry for the A Class in the LIVESTRONG 2020Portfolio Annual Total Returns table on page For the calendar year ended December 31, 2009 1 year Since Inception Inception Date A Class(1) Return Before Taxes 12.78% -7.77% 05/30/2008 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. The following replaces the entry for the A Class in the LIVESTRONG 2025 PortfolioAnnual Total Returns table on page For the calendar year ended December 31, 2009 1 year 5 years Since Inception Inception Date A Class(1) Return Before Taxes 13.97% 1.93% 3.57% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. The following replaces the entry for the A Class in the LIVESTRONG 2030 PortfolioAnnual Total Returns table on page For the calendar year ended December 31, 2009 1 year Since Inception Inception Date A Class(1) Return Before Taxes 15.56% -10.15% 05/30/2008 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. The following replaces the entry for the A Class in the LIVESTRONG 2035 PortfolioAnnual Total Returns table on page For the calendar year ended December 31, 2009 1 year 5 years Since Inception Inception Date A Class (1) Return Before Taxes 16.89% 1.59% 3.54% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. The following replaces the entry for the A Class in the LIVESTRONG 2040 PortfolioAnnual Total Returns table on page For the calendar year ended December 31, 2009 1 year Since Inception Inception Date A Class(1) Return Before Taxes 18.42% -11.41% 05/30/2008 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. The following replaces the entry for the A Class in the LIVESTRONG 2045 PortfolioAnnual Total Returns table on page For the calendar year ended December 31, 2009 1 year 5 years Since Inception Inception Date A Class(1) Return Before Taxes 18.80% 1.31% 3.43% 08/31/2004 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. The following replaces the entry for the A Class in the LIVESTRONG 2050 PortfolioAnnual Total Returns table on page For the calendar year ended December 31, 2009 1 year Since Inception Inception Date A Class(1) Return Before Taxes 19.16% -13.31% 05/30/2008 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge.Performance prior to that date has been restated to reflect this charge. ©2010
